— Judgment, Supreme Court, New York County (Herbert I. Altman, J.), rendered March 1, 1990, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a prison term of 6V2 to 13 years, unanimously affirmed.
A police officer apprehended defendant after witnessing him push the complainant down while the codefendant removed currency from the complainant’s pocket. Upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant, including the officer’s ability to observe the crime in progress and how defendant came into possession of the robbery proceeds, were properly placed before the jury, and we find no reason before us to disturb its determination. Nor do we find the sentence excessive. Concur — Murphy, P. J., Sullivan, Rosenberger and Kassal, JJ.